Dewey, J.
The jury have found the defendant guilty of the offence of being a common seller of intoxicating liquors in violation of the provisions of Gen. Sts. c. 86, § 31. In support of the prosecution, the government offered the usual evidence of various sales of liquors made by the defendant. To the competency of a portion of this evidence the defendant interposes the objection that it applied to sales made during a period of time embraced in an indictment against him upon which he had been convicted under Gen. Sts. c. 87, of keeping and maintaining a common nuisance, by reason of his keeping a tenement used for the illegal keeping and sale of intoxicating liquors. In the opinion of the court this latter offence was a distinct and indo pendent one, created by a different statute, and a conviction thereof was no legal bar to an indictment for the offence of being a common seller under the provisions of c. 86. Commonwealth v. Bubser, 14 Gray, 83.
No legal ground for exceptions arises from the arrangement alleged to have been made with the district attorney, as to forbearing to prosecute the defendant for this offence. It may be properly assumed that this prosecution was instituted upon sufficient evidence furnished to the public prosecutor that the defendant had violated the conditions of that arrangement.
Exceptions overruled.